         Case: 1:21-cv-00532-SO Doc #: 1 Filed: 03/08/21 1 of 9. PageID #: 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION AT CLEVELAND

 CHRISTOPHER MUSCATELLO                                Case No.
 6314 Flowerdale Avenue
 Cleveland, OH 44144                                   COMPLAINT FOR DAMAGES

        Plaintiff,                                     JURY DEMAND ENDORSED
                                                       HEREIN
        v.

 ASSET MEDIATION MANAGEMENT
 LLC
 C/o LegalInc Corporate Services, Inc.,
 Registered Agent
 1870 The Exchange, Suite 200-44
 Atlanta, GA 30339

 and

 JEFFERSON CAPITAL SYSTEMS, LLC
 C/o Corporation Service Company, Registered
 Agent
 50 West Broad Street, Suite 1330
 Columbus, OH 43215

       Defendant(s)


       Plaintiff Christopher Muscatello (“Plaintiff” or “Muscatello”), through his Counsel, and

for his Complaint against Defendants Asset Mediation Management LLC (“Asset”) and Jefferson

Capital Systems, LLC (“JCS”) (collectively, the “Defendants”), hereby states as follows:

                          PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff Christopher Muscatello is a natural person who resides in Cleveland, Ohio.

       2.      Defendant Asset Mediation Management LLC is a limited liability company

incorporated under the laws of the State of Georgia and is not registered with the Ohio Secretary

of State. Asset maintains its principal place of business in Atlanta, Georgia.
           Case: 1:21-cv-00532-SO Doc #: 1 Filed: 03/08/21 2 of 9. PageID #: 2




         3.     Defendant Jefferson Capital Systems, LLC is a limited liability company

incorporated under the laws of the State of Georgia and is registered with the Ohio Secretary of

State. JCS maintains its principal place of business in St. Cloud, MN.

         4.     Jurisdiction is proper under 28 U.S.C. § 1331 as this action arises out of violations

of 15 U.S.C. § 1692k(d), as this action arises under the FDCPA, as well as 28 U.S.C. 1334(b) as

this action arises out of violations of the United States Bankruptcy Code.

         5.     This Court has supplemental jurisdiction to hear any and all state law claims that

are plead herein or that may subsequently arise pursuant to 28 U.S.C. § 1367.

         6.     Venue lies in this District pursuant to 28 U.S.C. § 1391(b), as Muscatello resides

in this District and all of the causes of action described herein occurred in this District.

                                           INTRODUCTION

         7.     Muscatello is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3); and a

person affected by a violation of the FDCPA, and other violations, with standing to bring this claim

primarily under 15 U.S.C. § 1692.

         8.     Asset is a debt collector as that term is defined by 15 U.S.C. 1692a(6) based upon

the actions described herein, supra, as well as based on the information on its website in which

Asset states it offers dispute facilitation. 1

         9.     JCS is a debt collector as that term is defined by 15 U.S.C. 1692a(6) based upon

the actions described herein, supra, as well as based on the information on its website in which

JCS indicates it is a debt collector. 2




1
    https://www.assetmediationmanagement.com/ (last visited February 17, 2021)
2
    https://www.myjcap.com/question/list (last visited February 17, 2021)
         Case: 1:21-cv-00532-SO Doc #: 1 Filed: 03/08/21 3 of 9. PageID #: 3




       10.       Both Asset and JCS are entities that engaged, by use of the telephone, in the

business of attempting to collect from Plaintiff a “debt”—in default—as defined by 15 U.S.C. §

1692a(5).

       11.       Muscatello’s interactions and transactions with each Defendant are a “debt” as that

term is defined by the FDCPA as the underlying debt sought to be collected was an unsecured line

of credit the primary purpose of which was for personal, family, or household use.

       12.       Muscatello has a private right of action under the FDCPA pursuant to 15 U.S.C. §

1692k(d) for the claimed breaches and such action provides for remedies including actual

damages, costs, statutory damages, and attorneys’ fees.

                                      BACKGROUND FACTS

       13.       Sometime in 2008 and 2009 Muscatello incurred an unsecured line of credit from

Direct Merchants Bank.

       14.       On November 22, 2013 Muscatello filed his petition for bankruptcy relief under

Chapter 7 of Title 11 of the United States Code in Case No. 13-18188 in the United States

Bankruptcy Court for the Northern District of Ohio Eastern Division at Cleveland (the

“Bankruptcy”) See Exhibit 1 - Chapter 7 Docket

       15.       As part of his Petition for Relief in the Bankruptcy, Muscatello listed his liabilities

to Direct Merchants Bank and multiple other unsecured creditors. See Exhibit 2 - Schedule F

       16.       Muscatello received his discharge on February 26, 2014. See Exhibit 1 generally.

       17.       Neither Direct Merchants Bank nor any of Muscatello’s creditors objected to his

discharge. Id.

       18.       Following his discharge Muscatello began rebuilding his financial life including his

credit since these liabilities had been discharged.
         Case: 1:21-cv-00532-SO Doc #: 1 Filed: 03/08/21 4 of 9. PageID #: 4




        19.    On August 4, 2020 at 3:55pm Muscatello received a call on his Cell Phone number

which begins with the prefix (216) and ends with (9377) (the “Cell number”) from a number

beginning with (888) and ending in (9104) affiliated with Asset (the “Asset number”). See Exhibit

3 at p. 11

        20.    Muscatello received a second call from the Asset Number on his Cell number that

same day at 4:27pm. Id. at p. 10

        21.    Muscatello received a third call from the Asset Number on his Cell number on

August 18, 2020 at 12:06pm. Id. at p. 9

        22.    Muscatello received a fourth call from the Asset Number on his Cell Number on

August 20, 2020 at 3:21pm. Id. at p. 8.

        23.    On August 20, 2020 Muscatello also began receiving calls on his Cell Number from

a second number beginning with (888) and ending in (0516) affiliated with JCS (the “JCS

Number”). These calls came on August 20, 2020 at 9:02am and 11:51am. Id.

        24.    On August 21, 2020 Muscatello received a fifth call from the Asset Number on his

Cell Number at 3:55pm. Id. at p. 7

        25.    On August 23, 2020 Muscatello received three calls from the JCS Number on his

Cell Number at 9:16am, 11:50am and 12:04pm. Id. at p. 6

        26.    On August 24, 2020 Muscatello received a sixth separate call from the Asset

Number on his Cell Number at 2:33pm. Id. at p. 5

        27.    On August 25, 2020 Muscatello received a seventh separate call from the Asset

Number on his Cell Number at 10:21am. Id. at p. 4

        28.    On August 26, 2020 Muscatello received an eighth separate call from the Asset

Number on his Cell Number at 12:12pm. Id. at p. 3
         Case: 1:21-cv-00532-SO Doc #: 1 Filed: 03/08/21 5 of 9. PageID #: 5




       29.     On August 27, 2020 Muscatello received a ninth separate call from the Asset

Number on his Cell Number at 11:56am. Id. at p. 2

       30.     After receiving this deluge of calls from the Defendants on August 28, 2020

Muscatello received a dunning notice from Asset, a copy of which is attached as Exhibit 4 to this

Complaint.

       31.     In the dunning notice for the first time Muscatello is informed that the debt was the

Direct Merchants Bank Card which was discharged in his Chapter 7. See Exhibit 4.

       32.     Muscatello has suffered actual harm as a result of the actions of Asset and JCS

calling repeatedly on a debt which Muscatello reasonably believes was discharged in his

Bankruptcy. The actions of both Asset and RCS have caused an invasion of his privacy, intrusion

into his affairs, private nuisance as the majority of the calls have been receiving during regular

business hours which have caused interference with Muscatello’s and on-going stress and anxiety

that Asset and/or JCS will continue.

                     COUNT ONE: AGAINST BOTH DEFENDANTS
                  VIOLATIONS OF THE FDCPA, 15 U.S.C. §§ 1692, et seq,

       33.     Muscatello restates and incorporates all of his statements and allegations contained

in Paragraphs 1 through 32 in their entirety, as if fully rewritten herein.

       34.     Muscatello is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3); and a

person affected by a violation of the FDCPA, and other violations, with standing to bring this claim

primarily under 15 U.S.C. § 1692.

       35.     The debt to Direct Merchants Bank is a debt as defined by the FDCPA as

Muscatello incurred the debt for his personal, household or family use. 15 U.S.C. § 1692a(5)
         Case: 1:21-cv-00532-SO Doc #: 1 Filed: 03/08/21 6 of 9. PageID #: 6




       36.        Asset is engaged in the collection of debts from consumers using the mail and the

telephone. Asset regularly attempts to collect consumer debts alleged to be due to another. Asset

is a “debt collector” as defined by FDCPA. 15 U.S.C. § 1692a(6).

       37.        JCS is engaged in the collection of debts from consumers using the mail and the

telephone. JCS regularly attempts to collect consumer debts alleged to be due to another. JCS is a

“debt collector” as defined by FDCPA. 15 U.S.C. § 1692a(6).

       38.        Asset’s actions in calling Muscatello at least eight (8) times and sending a dunning

notice as described in Paragraphs 13 through 32 violate 15 U.S.C. § 1692f by using unfair or

unconscionable means to collect or attempt to collect a debt as Asset knew, or should have known

with a simple PACER search, of Muscatello’s Bankruptcy. Additionally based on the allegations

herein, Asset’s actions also violate 15 U.S.C. § 1692e(2) as Asset is asserting amounts due that

have been satisfied.

       39.        JCS’s actions in calling Muscatello at least five (5) times and sending a dunning

notice as described in Paragraphs 13 through 32 violate 15 U.S.C. § 1692f by using unfair or

unconscionable means to collect or attempt to collect a debt as JCS knew, or should have known

with a simple PACER search, of Muscatello’s Bankruptcy. Additionally based on the allegations

herein, JCS’s actions also violate 15 U.S.C. § 1692e(2) as JCS is asserting amounts due that have

been satisfied.

       40.        The actions of Asset described herein have directly caused Muscatello to live in

constant anxiety, worry and frustration in having to deal with the repetitive calls and notices.

       41.        The actions of JCS described herein have directly caused Muscatello to live in

constant anxiety, worry and frustration in having to deal with the repetitive calls.
         Case: 1:21-cv-00532-SO Doc #: 1 Filed: 03/08/21 7 of 9. PageID #: 7




       42.     As a result of the actions of both Asset and JCS, each Defendant is liable to

Muscatello for statutory damages of $1,000.00, actual damages in an amount to be determined and

Muscatello’s reasonable attorneys’ fees and costs related to the prosecution of this matter.

 COUNT TWO: VIOLATION OF THE DISCHARGE ORDER - BOTH DEFENDANTS
             (11 U.S.C. § 105, 11 U.S.C. § 524 and 11 U.S.C. § 727

       43.     Muscatello realleges all allegations contained in Paragraphs 1 through 42 as if fully

restated herein.

       44.     11 U.S.C. § 524(a)(2) states a discharge in a case under this title operates as an

injunction against the commencement or continuation of an action, the employment of process, or

an act, to collect, recover or offset any such debt as a personal liability of the debtor, whether or

not discharge of such debt is waived.

       45.     As stated above Muscatello received his discharge on February 26, 2014. See

Exhibit 1 generally.

       46.     Based upon the allegations above both Asset and JCS made repeated attempts to

collect balances on an unsecured debt that was discharged in Muscatello’s Bankruptcy. See

Exhibits 3 and 4 generally.

       47.     The acts of both Asset and JCS demonstrate willful patterns of overt acts that

violate the discharge order obtained by Muscatello that must be stopped.

       48.     As a result of the above violations of the discharge, Muscatello is entitled to recover

an award against Asset and JCS jointly and severally of actual damages, punitive damages and

legal fees and expenses pursuant to 11 U.S.C. § 105.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Christopher Muscatello respectfully requests the following

relief against Defendants Asset Mediation Management LLC and Jefferson Capital Systems, LLC:
      Case: 1:21-cv-00532-SO Doc #: 1 Filed: 03/08/21 8 of 9. PageID #: 8




A)   For an award of actual damages for all allegations contained in Counts One and Two,

     jointly and severally as applicable against Asset and JCS;

B)   For an award of statutory damages of $1,000.00 against Asset as to the allegations

     contained in Count One;

C)   For an award of statutory damages of $1,000.00 against JCS as to the allegations

     contained in Count One;

D)   For an award of punitive damages against Asset and JCS, jointly and severally as

     applicable, as to the allegations contained in Count Two;

E)   For an award of Muscatello’s reasonable attorney’s fees and costs against Asset and JCS

     as to the allegations contained in Count One and/or Count Two; and

F)   For all other relief this Court may deem just and proper.

                                           Respectfully Submitted,

                                           /s/Brian D. Flick
                                           Brian D Flick (0081605)
                                           Marc E. Dann (0039425)
                                           DANN LAW
                                           P.O. Box 6031040
                                           Cleveland, OH 44103
                                           Phone: (216) 373-0539
                                           Facsimile: (216) 373-0536
                                           notices@dannlaw.com

                                           Attorneys for Plaintiff
        Case: 1:21-cv-00532-SO Doc #: 1 Filed: 03/08/21 9 of 9. PageID #: 9




                                      JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues, with the maximum number of jurors

permitted by law.


                                            /s/Brian D. Flick
                                            Brian D Flick (0081605)
                                            Marc E. Dann (0039425)
                                            DANN LAW

                                            Attorneys for Plaintiff
